ORDER
It appears to the court that since the filing of an opinion in this case, the following motions have been filed by the parties:
(1) Motion to vacate stay of execution, or in the alternative, motion for immediate issuance of the mandate (filed 2/14/94 by Wood, et al.);
(2) Alternative motion for stay of mandate pending petition for certiorari (filed 2/14/94 by Campbell);
(3) Motion for expedited rehearing and renewed motion to vacate stay of execution (filed 2/23/94 by Wood, et al.);
(4) Motion to strike suggestion for rehearing by the full court and to strike pro se petition for rehearing (filed 2/23/94 by Wood, et al.).
It further appears that a petition for rehearing with suggestion for rehearing by the full court was filed on behalf of Campbell on February 22, 1994, and that Campbell’s pro se supplemental brief on petition for rehearing was received on the same date.
Having considered the papers filed by the parties, it is appropriate that the court first receive a reply from Wood, et al., to Campbell’s petition for rehearing and full court en banc suggestion before any of the above itemized motions are addressed by the court.
Therefore, it is now,
ORDERED that submission of each of the above itemized motions is deferred pending a decision whether the court will grant or deny the pending motion for reconsideration with suggestion for rehearing by the full court.